Brooke, J.
(concurring). While I agree with the conclusion reached by my Brother Mooee, in the light of the fact that judicial reviews of orders made by the public utilities commission are likely to become more numerous in the future I believe it proper to define, at least with some approximation, the powers to be exercised by and the duties imposed upon the judge of a court, in chancery, when engaged in such review.
Primarily, I think it is clear that the court in chancery does not sit as an appellate commission. Matters of fact are and should be left to the determination of the commission, who must, from the very fact of their official position, be deemed to be expert in the matters over which they are given jurisdiction. As a matter of fact, long familiarity with the problems arising out of the rate-making power and constant and exhaustive examination of the vexatious questions involved in the exercise of that power tends to make practical experts of the men appointed upon the commission.
The reviewing court is interested in the determination of one question and one only, and that is, *433whether the rates, fixed or the orders made by the commission are unreasonable and therefore unlawful. The testimony taken before the commission may be and should be considered by the court for the purpose only of the determination of that single question. In considering said testimony, the court will not weigh the same in order to determine whether the finding of the commission is supported by the preponderance thereof but the order will stand if there is found substantial testimony supporting the conclusion of the commission.
On matters involving the exercise of good common sense and judgment only, the determination of the commission must be held to be final unless such determination in its application results in the establishment by “clear and convincing” proof of a rate so low as to be confiscatory or so high as to be oppressive. What return a public utility shall be entitled to earn upon its invested capital, and what items shall be considered as properly going to make up the sum total of that invested capital, are questions of fact for the determination of the commission, and their conclusions thereon, upon which the rate is based, are unassailable unless, as a necessary result, it can be affirmatively asserted that the resultant rate is unreasonable and unlawful.
Between the point where a rate may be said to be so low as to be confiscatory and the point where it must be said to be so high as to be oppressive upon the public, there is a “twilight zone” within which the judgment of the commission may operate without judicial interference. Assume that the commission,- in determining the amount of the capital invested, allows as an element of the sum an amount which the court, if charged with the initial duty of determination, might find to be excessive or inadequate; or, assume that the *434commission, in the exercise of its best judgment, permitted a rate of return upon the invested capital higher or lower than the court, under like circumstances, might believe to be proper — nevertheless, the court would not be warranted in interfering unless the rate, as established, was clearly unreasonable and unlawful.
Moore, C. J., and Steere, Stone, Clark, and Sharpe, JJ., concurred with Brooke, J.